DETAILED ACTION
Claims 1-12 and 15-23 are presented for examination. Claims 1, 11, and 20 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
The reference to the Merriam-Webster definition of ‘Comparison’ is added in response to the added claim language “part numbers of parts not removed.” Citing a dictionary reference does not amount to a new grounds of rejection. See MPEP §1204.04 citing In re Boon, 439 F.2d 724, 727–28, 169 USPQ 231, 234 (CCPA 1971)
A new grounds of rejection over §112(b) of claims 11, 12, and 15-21 is made based on the added claim language incorrectly referring to section (c) in claims 11 and 20.
Response to Arguments
Applicant's remarks filed 6 May 2021 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 12 argues:
Senesac discloses a volume visualization which does not generate a part list change upon aircraft interior reconfiguration. Considering the tools cited by all the patents, none of them disclose or suggest an automated detailed part list differential system.
This argument is unpersuasive.
Senesac paragraph 131 literally teaches “a change list.” The comparison performed as taught by Senesac paragraph 120 is the same comparison result as the prior art “change list” to which the 3D visualization of Senesac is an improvement thereon. Senesac’s paragraph 131 teaching that the 3D visualization is even better alternative than using a change list is not a teaching away from using a change list as it implicitly acknowledges the use of change lists in the prior art.
The comparison result, in change list format, is “a differential list of the differences” as claimed. See detailed rejection in the claims below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 last clause recites “wherein the change results data extract in step (c) comprise ….” However, unlike claim 1, claim 11 does not extract change results data in step (c). This creates unclear antecedent basis for whether the section (c) is correct or if the textual description is correct. Presumably Applicant intended to reference sections (e) and (f) of claim 11 instead.
Claim 20 last clause recites “wherein the change results data extract in step (c) comprise ….” But claim 20 has no step identifiers and there is no step (c). Thus, there is a lack of antecedent basis for “step (c)” in claim 20.
Dependent claims 12, 15-19, and 21 are rejected for depending upon a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,954,301 B2 Sieben [herein “Sieben”] in view of US 2017/0103159 A1 Whang, et al. [herein “Whang”] (cited in IDS dated 23 April 2018), US 2014/0380215 A1 Senesac et al. [herein “Senesac”], and "Comparison" Merriam-Webster.com Dictionary (accessed 2021) available at <https://www.merriam-webster.com/dictionary/comparison> [herein “Merriam-Webster definition of ‘Comparison’”].
Claim 11 recites “11. A system for automated reconfiguration of an airplane interior.” Sieben title discloses “Method for Configuring an Aircraft Passenger Cabin.” Configuring an aircraft passenger cabin is modifying an airplane interior. Sieben column 1 lines 66-67 disclose “modification of an existing passenger cabin configuration.” Sieben column 7 lines 34-37 disclose “for configuring an aircraft passenger cabin may be employed both for the initial configuration of an aircraft passenger cabin and for the reconfiguration of an aircraft passenger cabin.” The reconfiguration of an aircraft passenger cabin is a reconfiguration of an airplane interior.
Claim 11 further recites “comprising a computer system comprising a processor, a network interface communicatively coupled to the processor, and a non-transitory tangible computer-readable storage medium communicatively coupled to the processor.” Sieben figure 1 shows “processing unit” (20). A processing unit is a processor. Sieben column 6 lines 7-8 disclose “The processing unit of the documentation generating unit is preferably implemented on a first computer.”
But Sieben does not explicitly disclose that components of a computer include a network interface and storage media; however, in analogous art of configuring an aircraft cabin, Whang figure 17 and paragraph 83 teaches “data processing system 1700 includes communications framework 1702, which provides communications between processor unit 1704, memory 1706, persistent storage 1708, a network interface card.” Whang paragraph 85 first sentence teaches “Memory 1706 and persistent storage 1708 are examples of storage devices 1716.” Memory and persistent storage are non-transitory tangible computer-readable storage media.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben and Whang. One having ordinary skill in the art would have found motivation to use a data processing computer system into the system of configuring an aircraft cabin for the advantageous purpose of implementing a computer. See Whang paragraph 83 and Sieben column 6 lines 7-8.
Claim 11 further recites “wherein the non-transitory tangible computer-readable storage medium contains a first database comprising digital data representing part numbers of parts incorporated in initial interior configurations of a multiplicity of airplanes and a second database comprising digital data representing identities of drawings and documents relevant to the initial interior configurations of the multiplicity of airplanes.” Sieben figure 1 shows first and second database. Sieben column 7 lines 46-51 disclose:
A system 10, shown in FIG. 1, for configuring an aircraft passenger cabin comprises a first database 12, in which, for selected cabin equipment components, cabin equipment component data relevant to a configuration of the aircraft passenger cabin including these cabin equipment components are stored.
The cabin equipment component data relevant to the configuration is data of parts of an interior configuration. The initial configuration is a digital data of an initial interior configuration.
Sieben column 7 lines 34-37 disclose “for configuring an aircraft passenger cabin may be employed both for the initial configuration of an aircraft passenger cabin and for the reconfiguration of an aircraft passenger cabin.” The initial configuration before the reconfiguration is an initial interior configuration.
Sieben does not explicitly disclose part numbers; however, in analogous art of aircraft design, Senesac paragraph 170 lines 4-9 teach:
Part identifiers 710 may take various forms. For example, part identifier 712 in part identifiers 710 may be a part number for part 714 in parts 708. For example, part identifier 712 may be a serial number, a combination of a serial number and vendor identifier, or some other suitable type of identification.
See Senesac paragraph 131 last sentence.
Claim 11 further recites “wherein the processor is configured with executable code for performing the following operations: (a) receiving first digital data representing user selections of a specific airplane type and a specific airplane of the specific airplane type by a user at a client station that is connected to the network interface via a network.” Sieben column 7 lines 34-37 disclose “for configuring an aircraft passenger cabin may be employed both for the initial configuration of an aircraft passenger cabin and for the reconfiguration of an aircraft passenger cabin.” The reconfiguration of an aircraft passenger cabin is a reconfiguration of an airplane interior. The initial configuration is a first digital data of an initial interior configuration.
But Sieben does not explicitly disclose selecting a specific airplane type and a specific initial interior configuration of the airplane; however, in analogous art of configuring an aircraft cabin, Whang paragraph 51 line 2 teaches “User interface 300 may prompt an operator to identify model 302 of an aircraft.” The model of an aircraft is a specific airplane. Whang paragraph 66 lines 9-11 teach “An operator selection of one of the previously designed configurations displayed then may be received (operation 1208).” The operator selecting a previously designed configuration is interacting with a user on a display to select specific airplane interior configuration. The previously designed configurations correspond with initial interior configurations.
Whang paragraph 87 further teaches “communications unit 1710 is a network interface card.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben and Whang. One having ordinary skill in the art would have found motivation to use identification of previously designed LOPA arrangements into the system of See Whang paragraph 7.
Claim 11 further recites “(b) retrieving from the first database second digital data representing part numbers for parts included in the initial interior configuration.” Sieben column 7 lines 46-51 disclose:
A system 10, shown in FIG. 1, for configuring an aircraft passenger cabin comprises a first database 12, in which, for selected cabin equipment components, cabin equipment component data relevant to a configuration of the aircraft passenger cabin including these cabin equipment components are stored.
The cabin equipment component data relevant to the configuration is data of parts of an interior configuration.
Sieben column 7 lines 34-37 disclose “for configuring an aircraft passenger cabin may be employed both for the initial configuration of an aircraft passenger cabin and for the reconfiguration of an aircraft passenger cabin.” The initial configuration before the reconfiguration is an initial interior configuration.
Sieben does not explicitly disclose part numbers; however, in analogous art of aircraft design, Senesac paragraph 170 lines 4-9 teach:
Part identifiers 710 may take various forms. For example, part identifier 712 in part identifiers 710 may be a part number for part 714 in parts 708. For example, part identifier 712 may be a serial number, a combination of a serial number and vendor identifier, or some other suitable type of identification.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, and Senesac. One having ordinary skill in the art would have found motivation to use part numbers while comparing differences between a new build and an existing build for an aircraft including part comparisons into the system of configuring an aircraft cabin for the advantageous purpose of” The visualization of these differences may be easier to understand and implement as compared to reviewing a change list or having no identification of changes between aircraft 104 and aircraft 140.” See Senesac paragraph 131 last sentence.
Claim 11 further recites “(c) receiving third digital data representing user selections of parts to be removed from and parts to be added to an initial interior configuration of the specific airplane.” Sieben column 7 lines 46-51 disclose:

The cabin equipment component data relevant to the configuration is data of parts of an interior configuration.
Sieben column 8 lines 1-6 disclose:
In other words, cabin equipment components for which corresponding cabin equipment component data are stored in the first database 12 may, e.g. in the course of a reconfiguration of the aircraft passenger cabin, be removed from the aircraft passenger cabin, replaced by other cabin equipment components or additionally installed in the aircraft passenger cabin.
Cabin components which are removed or additional installed from the aircraft passenger cabin are parts selected to be removed and added to the interior configuration.
Sieben column 7 lines 34-37 disclose “for configuring an aircraft passenger cabin may be employed both for the initial configuration of an aircraft passenger cabin and for the reconfiguration of an aircraft passenger cabin.” The reconfiguration is a modified interior configuration.
Claim 11 further recites “(d) retrieving from the first database fourth digital data representing part numbers.” Sieben does not explicitly disclose part numbers; however, in analogous art of aircraft design, Senesac paragraph 170 lines 4-9 teach:
Part identifiers 710 may take various forms. For example, part identifier 712 in part identifiers 710 may be a part number for part 714 in parts 708. For example, part identifier 712 may be a serial number, a combination of a serial number and vendor identifier, or some other suitable type of identification.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, and Senesac. One having ordinary skill in the art would have found motivation to use part numbers while comparing differences between a new build and an existing build for an aircraft including part comparisons into the system of configuring an aircraft cabin for the advantageous purpose of” The visualization of these differences may be easier to understand and implement as compared to reviewing a change list or having no identification of changes between aircraft 104 and aircraft 140.” See Senesac paragraph 131 last sentence.
for parts included in a modified interior configuration of the specific airplane derived by removing the selected parts to be removed from and adding the selected parts to be added to the initial interior configuration.” Sieben column 8 lines 1-6 disclose:
In other words, cabin equipment components for which corresponding cabin equipment component data are stored in the first database 12 may, e.g. in the course of a reconfiguration of the aircraft passenger cabin, be removed from the aircraft passenger cabin, replaced by other cabin equipment components or additionally installed in the aircraft passenger cabin.
Cabin components which are removed or additional installed from the aircraft passenger cabin are parts selected to be removed and added to the interior configuration. The reconfigured aircraft passenger cabin is a modified interior configuration.
Sieben does not explicitly disclose comparing an initial interior configuration with a new/reconfigured interior configuration (i.e. adding and removing the selected parts); however, in analogous art of aircraft design, Senesac title teaches “Aircraft Comparison System with Synchronized Displays” Senesac paragraph 15 lines 5-6 and 11-13 teach:
First parts for the first aircraft in the first model are compared with second parts for the second aircraft in the second model.
…
Differences between the parts in corresponding locations in the first aircraft and the second aircraft are visually displayed.
Senesac paragraph 56 lines 3-4 disclose “operators can visually identify the differences between the new build and the existing build.” Differences (changes) between parts of a new and existing build is a comparison of data to show changes resulting from removals and additions of the parts between the two builds. See further Senesac paragraphs 119-121.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, and Senesac. One having ordinary skill in the art would have found motivation to use comparing differences between a new build and an existing build for an aircraft including part comparisons into the system of configuring an aircraft cabin for the advantageous purpose of” The visualization of these differences may be easier to understand and implement as compared to reviewing a change list or having no identification of changes between aircraft 104 and aircraft 140.” See Senesac paragraph 131 last sentence.
(e) extracting fifth digital data from the second digital data which has no matching digital data in the fourth digital data, the fifth data representing the part numbers of the parts to be removed; (f) extracting sixth digital data from the fourth digital data which has no matching digital data in the second digital data, the sixth data representing the part numbers of the parts to be added.” Extracting second and fourth digital data with no matching digital data is interpreted in light of Specification page 19 lines 23-30 which describes extracting change results data by comparing respective part numbers lists.
Sieben column 8 lines 1-6 disclose:
In other words, cabin equipment components for which corresponding cabin equipment component data are stored in the first database 12 may, e.g. in the course of a reconfiguration of the aircraft passenger cabin, be removed from the aircraft passenger cabin, replaced by other cabin equipment components or additionally installed in the aircraft passenger cabin.
Cabin components which are removed or additional installed from the aircraft passenger cabin are parts selected to be removed and added to the interior configuration. The reconfigured aircraft passenger cabin is a created modified interior configuration.
But Sieben does not explicitly disclose comparing an initial interior configuration with a new/reconfigured interior configuration; however, in analogous art of aircraft design, Senesac title teaches “Aircraft Comparison System with Synchronized Displays” Senesac paragraph 15 lines 5-6 and 11-13 teach:
First parts for the first aircraft in the first model are compared with second parts for the second aircraft in the second model.
…
Differences between the parts in corresponding locations in the first aircraft and the second aircraft are visually displayed.
Senesac paragraph 56 lines 3-4 disclose “operators can visually identify the differences between the new build and the existing build.” Differences (changes) between parts of a new and existing build is a comparison of data to show changes resulting from removals and additions of the parts between the two builds. See further Senesac paragraphs 119-121.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, and Senesac. One having ordinary skill in the art would have found motivation to use comparing differences between a new build and an existing build See Senesac paragraph 131 last sentence.
Sieben does not explicitly disclose part numbers; however, in analogous art of aircraft design, Senesac paragraph 170 lines 4-9 teach:
Part identifiers 710 may take various forms. For example, part identifier 712 in part identifiers 710 may be a part number for part 714 in parts 708. For example, part identifier 712 may be a serial number, a combination of a serial number and vendor identifier, or some other suitable type of identification.
Claim 11 further recites “(g) searching the second database for identities of drawings and documents relevant to the removal of the parts to be removed; (h) searching the second database for identities of drawings and documents relevant to the addition of the parts to be added.” Sieben column 2 lines 54-58 disclose “Preferably, the first database contains for all the selected cabin equipment components a comprehensive documentation of the cabin equipment component data relevant to a configuration of the aircraft passenger cabin including the selected cabin equipment components.” Sieben column 8 lines 2-3 disclose “cabin equipment component data are stored in the first database 12.” A database with comprehensive documentation relevant to the configuration is a drawings and documents database with identities of all drawings and documents relevant to configuring (removing or adding) parts for the configuration.
Sieben does not explicitly disclose searching the database for identities of information relevant to removing or adding parts; however, in analogous art of configuring an aircraft cabin, Whang paragraphs 39-40 teach:
Layout of passenger arrangements information 122 may include appropriate information for use by aircraft manufacturing system 104 to implement layout of passenger arrangements 108 in aircraft 106.
Databases 123 may include information defining previously designed layouts of passenger arrangements 124.
The database of LOPA information is a drawing and documents database for identifying information relevant to removing or adding the parts. The appropriate information to implement LOPA is information related to removing or adding parts of the configuration(s).
may be searched to identify a number of previously defined layouts of passenger arrangements that may satisfy the defined characteristics of the aircraft (operation 1106).” Searching the database to identify previously defined layouts is searching to identify relevant drawings and documents.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben and Whang. One having ordinary skill in the art would have found motivation to search a database of LOPA information into the system of configuring an aircraft cabin for the advantageous purpose of saving time and cost by using previously designed configurations of commodities. See Whang paragraph 7.
Claim 11 further recites “and (i) generating a human-readable report listing the identities of drawings and documents found in steps (g) and (h).” 
Sieben column 11 lines 31-40 disclose:
Finally, the processing unit 20 of the documentation generating unit 16 generates a complete documentation of the configured aircraft passenger cabin which contains, besides the user-defined configuration parameters input via the input unit 18, additional documentation-relevant configuration parameters, cabin equipment component data from the first database 12 and configuration rules from the second database 14. The documentation generated by the processing unit 20 is output via the display unit 22 of the documentation generating unit 16.
Generating complete documentation of the configuration is preparing a proposal including the computed parameter values. Outputting the documentation to a display is delivering the proposal to a recipient (reading the display). The display is human-readable therefore outputting the generated documentation to the display unit is generating a human-readable report.
Claim 11 further recites “wherein the change results data extracted in step (c) comprise a data table representing a configuration differential list of the differences between the parts included in the initial interior configuration of the airplane interior and the parts included in the modified interior configuration of the airplane interior, which configuration differential list is populated with data identifying part numbers of the parts selected for removal from the initial interior configuration, part numbers of the parts selected for addition to the modified interior configuration.” Sieben column 8 lines 1-6 disclose:
In other words, cabin equipment components for which corresponding cabin equipment component data are stored in the first database 12 may, e.g. in the course of a reconfiguration of the aircraft passenger cabin, be removed from the aircraft passenger cabin, replaced by other cabin equipment components or additionally installed in the aircraft passenger cabin.
Cabin components which are removed or additional installed from the aircraft passenger cabin are parts selected to be removed and added to the interior configuration. The reconfigured aircraft passenger cabin is a created modified interior configuration.
But Sieben does not explicitly disclose comparing an initial interior configuration with a new/reconfigured interior configuration; however, in analogous art of aircraft design, Senesac title teaches “Aircraft Comparison System with Synchronized Displays” Senesac paragraphs 120-121 teach:
[0120] 	Aircraft comparator 236 is configured to compare first parts, such as parts 106 for aircraft 104, identified in first model 238 with second parts, such as parts 142, identified in second model 240 for aircraft 140 to generate comparison 244.
Senesac paragraph 131 last sentence teaches “a change list.” A list is a data table representation.
Senesac paragraph 15 lines 5-6 and 11-13 teach:
First parts for the first aircraft in the first model are compared with second parts for the second aircraft in the second model.
…
Differences between the parts in corresponding locations in the first aircraft and the second aircraft are visually displayed.
Senesac paragraph 56 lines 3-4 disclose “operators can visually identify the differences between the new build and the existing build.” Differences (changes) between parts of a new and existing build is a comparison of data to show changes resulting from removals and additions of the parts between the two builds. See further Senesac paragraphs 119-121. Senesac paragraph 131 last sentence teaches “a change list.” Changes are additions and removals.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, and Senesac. One having ordinary skill in the art would have found motivation to use comparing differences between a new build and an existing build for an aircraft including part comparisons into the system of configuring an aircraft cabin for the advantageous purpose of” The visualization of these differences may be easier to understand and implement as compared to reviewing a change list or having no identification of changes between aircraft 104 and aircraft 140.” See Senesac paragraph 131 last sentence.

Part identifiers 710 may take various forms. For example, part identifier 712 in part identifiers 710 may be a part number for part 714 in parts 708. For example, part identifier 712 may be a serial number, a combination of a serial number and vendor identifier, or some other suitable type of identification.
Claim 11 further recites “and part numbers of parts not removed from the initial interior configuration of the airplane interior.” Sieben does not explicitly disclose comparing an initial interior configuration with a new/reconfigured interior configuration; however, in analogous art of aircraft design, Senesac title teaches “Aircraft Comparison System with Synchronized Displays.”
Senesac paragraphs 120-121 teach:
[0120] 	Aircraft comparator 236 is configured to compare first parts, such as parts 106 for aircraft 104, identified in first model 238 with second parts, such as parts 142, identified in second model 240 for aircraft 140 to generate comparison 244.
[0121] 	In this illustrative example, comparison 244 identifies difference 246 between parts 106 and parts 142.
Merriam-Webster definition of ‘Comparison’ states “Definition of comparison 1: the act or process of comparing: such as a: … b: an examination of two or more items to establish similarities and dissimilarities.” A person of ordinary skill in the art would recognize the generated comparison includes both similarities and differences between the first mode and second model parts. Similarities in parts are parts which are not removed.
Regarding part numbers see Senesac paragraph 170 discussed above.
Claims 1-8, 10, 12, and 15-23
Claims 1-8, 10, 12, and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,954,301 B2 Sieben [herein “Sieben”] in view of US 2017/0103159 A1 Whang, et al. [herein “Whang”] (cited in IDS dated 23 April 2018), US 2014/0380215 A1 Senesac et al. [herein “Senesac”], US 2006/0106682 A1 Van Dyck, et al. [herein “Van Dyck”] (cited in IDS dated 23 April 2018), and "Comparison" Merriam-Webster.com Dictionary (accessed 2021) available at <https://www.merriam-webster.com/dictionary/comparison> [herein “Merriam-Webster definition of ‘Comparison’”].
Claim 1 recites “1. A method for modifying an airplane interior.” Sieben title discloses “Method for Configuring an Aircraft Passenger Cabin.” Configuring an aircraft passenger cabin is modifying an 
Claim 1 further recites “comprising: (a) receiving first digital data representing a selection by a user interacting with a first graphical user interface of a specific airplane with an initial interior configuration.” Sieben column 7 lines 34-37 disclose “for configuring an aircraft passenger cabin may be employed both for the initial configuration of an aircraft passenger cabin and for the reconfiguration of an aircraft passenger cabin.” The reconfiguration of an aircraft passenger cabin is a reconfiguration of an airplane interior. The initial configuration is a first digital data of an initial interior configuration.
But Sieben does not explicitly disclose selecting a specific airplane type and a specific initial interior configuration of the airplane; however, in analogous art of configuring an aircraft cabin, Whang paragraph 51 line 2 teaches “User interface 300 may prompt an operator to identify model 302 of an aircraft.” The model of an aircraft is a specific airplane. Whang paragraph 66 lines 9-11 teach “An operator selection of one of the previously designed configurations displayed then may be received (operation 1208).” The operator selecting a previously designed configuration is interacting with a user on a display to select specific airplane interior configuration. The previously designed configurations correspond with initial interior configurations.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben and Whang. One having ordinary skill in the art would have found motivation to use identification of previously designed LOPA arrangements into the system of configuring an aircraft cabin for the advantageous purpose of to reduce the time and cost for implementing a layout of passenger arrangements. See Whang paragraph 7.
Claim 1 further recites “(b) receiving second digital data representing selections by a user interacting with a second graphical user interface of parts to be removed from and parts to be added to the initial interior configuration of the specific airplane to create a modified interior configuration.” Sieben column 8 lines 1-6 disclose:
In other words, cabin equipment components for which corresponding cabin equipment component data are stored in the first database 12 may, e.g. in the course of a reconfiguration of the aircraft passenger cabin, be removed from the aircraft passenger replaced by other cabin equipment components or additionally installed in the aircraft passenger cabin.
Cabin components which are removed or additional installed from the aircraft passenger cabin are parts selected to be removed and added to the interior configuration. The reconfigured aircraft passenger cabin is a created modified interior configuration.
Claim 1 further recites “(c) extracting change results data identifying parts selected for removal and parts selected for addition from the second digital data.” Sieben column 8 lines 1-6 teaches components being removed, replaced, or additionally installed.
Sieben does not explicitly disclose comparing an initial interior configuration with a new/reconfigured interior configuration (i.e. change results); however, in analogous art of aircraft design, Senesac title teaches “Aircraft Comparison System with Synchronized Displays” Senesac paragraph 15 lines 5-6 and 11-13 teach:
First parts for the first aircraft in the first model are compared with second parts for the second aircraft in the second model.
…
Differences between the parts in corresponding locations in the first aircraft and the second aircraft are visually displayed.
Senesac paragraph 56 lines 3-4 disclose “operators can visually identify the differences between the new build and the existing build.” Differences (changes) between parts of a new and existing build is a comparison of data to show changes resulting from removals and additions of the parts between the two builds. See further Senesac paragraphs 119-121.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, and Senesac. One having ordinary skill in the art would have found motivation to use comparing differences between a new build and an existing build for an aircraft including part comparisons into the system of configuring an aircraft cabin for the advantageous purpose of” The visualization of these differences may be easier to understand and implement as compared to reviewing a change list or having no identification of changes between aircraft 104 and aircraft 140.” See Senesac paragraph 131 last sentence.
Claim 1 further recites “(d) searching a drawings and documents database for identities of all drawings and documents relevant to removing or adding the parts identified by the change results data.” Sieben column 2 lines 54-58 disclose “Preferably, the first database contains for all the comprehensive documentation of the cabin equipment component data relevant to a configuration of the aircraft passenger cabin including the selected cabin equipment components.” Sieben column 8 lines 2-3 disclose “cabin equipment component data are stored in the first database 12.” A database with comprehensive documentation relevant to the configuration is a drawings and documents database with identities of all drawings and documents relevant to configuring (removing or adding) parts for the configuration.
Sieben does not explicitly disclose searching the database for identities of information relevant to removing or adding parts; however, in analogous art of configuring an aircraft cabin, Whang paragraphs 39-40 teach:
Layout of passenger arrangements information 122 may include appropriate information for use by aircraft manufacturing system 104 to implement layout of passenger arrangements 108 in aircraft 106.
Databases 123 may include information defining previously designed layouts of passenger arrangements 124.
The database of LOPA information is a drawing and documents database for identifying information relevant to removing or adding the parts. The appropriate information to implement LOPA is information related to removing or adding parts of the configuration(s).
Whang paragraph 64 teaches “A database then may be searched to identify a number of previously defined layouts of passenger arrangements that may satisfy the defined characteristics of the aircraft (operation 1106).” Searching the database to identify previously defined layouts is searching to identify relevant drawings and documents.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben and Whang. One having ordinary skill in the art would have found motivation to search a database of LOPA information into the system of configuring an aircraft cabin for the advantageous purpose of saving time and cost by using previously designed configurations of commodities. See Whang paragraph 7.
Claim 1 further recites “(e) developing drawings and documents to include new information reflecting the change results data, such new information including engineering and architectural details and an estimated total cost.” The claim self-defines the claim language “new information 
Sieben column 11 lines 31-40 disclose:
Finally, the processing unit 20 of the documentation generating unit 16 generates a complete documentation of the configured aircraft passenger cabin which contains, besides the user-defined configuration parameters input via the input unit 18, additional documentation-relevant configuration parameters, cabin equipment component data from the first database 12 and configuration rules from the second database 14. The documentation generated by the processing unit 20 is output via the display unit 22 of the documentation generating unit 16.
Generating complete documentation of the configuration is preparing a proposal including all relevant drawings and documents. The configuration is engineering and architectural details. The proposal corresponds to a modification package of the change results.
Sieben does not explicitly disclose a total cost; however, in analogous art of aircraft layout of passenger accommodations design, Van Dyck figure 4B towards the bottom shows an interface displaying “Price & Weight” information in the “Configuration Summary.” The configuration is engineering and architectural details. The price is a total cost.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, Senesac, and Van Dyck. One having ordinary skill in the art would have found motivation to display a summary of price and weight into the system of configuring an aircraft cabin for the advantageous purpose of efficiently communicating an overall Layout of Passenger Accommodations (LOPA) design and to transmit configuration information to plural users over the internet. See Van Dyck paragraphs 6 and 39.
Accordingly, because Sieben in view of Van Dyck teaches engineering and architectural details with a price (total cost), thus Sieben in view of Van Dyck teach the claimed “new information reflecting the change results data.”
Claim 1 further recites “(f) printing out the identified and developed drawings and documentation; and (g) creating a modification package that includes print-outs of the drawings and documentation.” Sieben column 11 lines 31-40 disclose:
Finally, the processing unit 20 of the documentation generating unit 16 generates a complete documentation of the configured aircraft passenger cabin which contains, besides the user-defined configuration parameters input via the input unit 18, additional documentation-relevant configuration parameters, cabin equipment component data from is output via the display unit 22 of the documentation generating unit 16.
Generating complete documentation of the configuration is preparing a modification package including the computed parameter values. Outputting the documentation to a display is delivering the proposal to a recipient (reading the display).
Sieben does not explicitly disclose printing; however, in analogous art of aircraft design, Senesac paragraph 319 teaches “input/output unit 3112 may send output to a printer.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, and Senesac. One having ordinary skill in the art would have found motivation to use a printer as an output device into the system of configuring an aircraft cabin for the advantageous purpose of “provides a mechanism to display information to a user.” See Senesac paragraph 319 last sentence.
Claim 1 further recites “wherein steps (a) through (d) are performed by a computer system.” Steps (a) and (b) recites “selections by a user” therefore Examiner is interpreting “performed by a computer system” as encompassing a user utilizing a computer system.
Sieben figure 1 shows “processing unit” (20). A processing unit is a processor. Sieben column 6 lines 7-8 disclose “The processing unit of the documentation generating unit is preferably implemented on a first computer.” Implementing the documentation generating unit on a computer is performing various steps by a computer system.
Sieben column 3 lines 35-43 disclose:
the documentation generating unit is adapted to include, in the documentation of the configured aircraft passenger cabin, for a user-defined configuration parameter all the relevant cabin equipment component data associated with this user-defined configuration parameter from the first database and configuration data from the second database. This ensures a complete and correct, automatic documentation of the configured aircraft passenger cabin.
Automatic documentation is performance by a computer.
Claim 1 further recites “and steps (e) and (g) are performed manually by a user.” The claim language “performed manually by a user” is interpreted as covering any action which involves user actions of some sort.

Claim 1 further recites “and wherein the change results data extracted in step (c) comprise a data table representing a configuration differential list of the differences between the parts included in the initial interior configuration of the airplane interior and the parts included in the modified interior configuration of the airplane interior, which configuration differential list is populated with data identifying part numbers of the parts selected for removal from the initial interior configuration, part numbers of the parts selected for addition to the modified interior configuration.” Sieben column 8 lines 1-6 disclose:
In other words, cabin equipment components for which corresponding cabin equipment component data are stored in the first database 12 may, e.g. in the course of a reconfiguration of the aircraft passenger cabin, be removed from the aircraft passenger cabin, replaced by other cabin equipment components or additionally installed in the aircraft passenger cabin.
Cabin components which are removed or additional installed from the aircraft passenger cabin are parts selected to be removed and added to the interior configuration. The reconfigured aircraft passenger cabin is a created modified interior configuration.
But Sieben does not explicitly disclose comparing an initial interior configuration with a new/reconfigured interior configuration; however, in analogous art of aircraft design, Senesac title teaches “Aircraft Comparison System with Synchronized Displays” Senesac paragraphs 120-121 teach:
[0120] 	Aircraft comparator 236 is configured to compare first parts, such as parts 106 for aircraft 104, identified in first model 238 with second parts, such as parts 142, identified in second model 240 for aircraft 140 to generate comparison 244.
Senesac paragraph 131 last sentence teaches “a change list.” A list is a data table representation.
Senesac paragraph 15 lines 5-6 and 11-13 teach:
First parts for the first aircraft in the first model are compared with second parts for the second aircraft in the second model.
…
Differences between the parts in corresponding locations in the first aircraft and the second aircraft are visually displayed.
See further Senesac paragraphs 119-121. Senesac paragraph 131 last sentence teaches “a change list.” Changes are additions and removals.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, and Senesac. One having ordinary skill in the art would have found motivation to use comparing differences between a new build and an existing build for an aircraft including part comparisons into the system of configuring an aircraft cabin for the advantageous purpose of” The visualization of these differences may be easier to understand and implement as compared to reviewing a change list or having no identification of changes between aircraft 104 and aircraft 140.” See Senesac paragraph 131 last sentence.
Sieben does not explicitly disclose part numbers; however, in analogous art of aircraft design, Senesac paragraph 170 lines 4-9 teach:
Part identifiers 710 may take various forms. For example, part identifier 712 in part identifiers 710 may be a part number for part 714 in parts 708. For example, part identifier 712 may be a serial number, a combination of a serial number and vendor identifier, or some other suitable type of identification.
Claim 1 further recites “and part numbers of parts not removed from the initial interior configuration of the airplane interior.” Sieben does not explicitly disclose comparing an initial interior configuration with a new/reconfigured interior configuration; however, in analogous art of aircraft design, Senesac title teaches “Aircraft Comparison System with Synchronized Displays.”
Senesac paragraphs 120-121 teach:
[0120] 	Aircraft comparator 236 is configured to compare first parts, such as parts 106 for aircraft 104, identified in first model 238 with second parts, such as parts 142, identified in second model 240 for aircraft 140 to generate comparison 244.
[0121] 	In this illustrative example, comparison 244 identifies difference 246 between parts 106 and parts 142.
Merriam-Webster definition of ‘Comparison’ states “Definition of comparison 1: the act or process of comparing: such as a: … b: an examination of two or more items to establish similarities and dissimilarities.” A person of ordinary skill in the art would recognize the generated comparison includes 
Regarding part numbers see Senesac paragraph 170 discussed above.
Claim 2 further recites “2. The method as recited in claim 1, further comprising: formatting the change results data in tabular form.” Sieben does not explicitly disclose comparing an initial interior configuration with a new/reconfigured interior configuration nor displaying the comparison results in tabular form; however, in analogous art of aircraft design, Senesac paragraph 55 teaches “The change list may list differences between a prior aircraft build and a current aircraft build.” A list is a tabular form. A change list is change result data in tabular form.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, and Senesac. One having ordinary skill in the art would have found motivation to use comparing differences between a new build and an existing build for an aircraft including part comparisons into the system of configuring an aircraft cabin for the advantageous purpose of” The visualization of these differences may be easier to understand and implement as compared to reviewing a change list or having no identification of changes between aircraft 104 and aircraft 140.” See Senesac paragraph 131 last sentence.
Claim 2 further recites “and sending the change results data in tabular form for display on a remotely located computer being used by the user.” Sieben column 11 lines 31-40 disclose:
Finally, the processing unit 20 of the documentation generating unit 16 generates a complete documentation of the configured aircraft passenger cabin which contains, besides the user-defined configuration parameters input via the input unit 18, additional documentation-relevant configuration parameters, cabin equipment component data from the first database 12 and configuration rules from the second database 14. The documentation generated by the processing unit 20 is output via the display unit 22 of the documentation generating unit 16.
Generating complete documentation of the configuration is preparing a modification package including the computed parameter values. Outputting the documentation to a display is delivering the proposal to a recipient (reading the display).
Sieben column 6 lines 8-11 disclose “The input unit and/or the output unit of the documentation generating unit 10 are, by contrast, preferably implemented on a second computer.” Output unit 
See also Senesac paragraph 67 lines 6-7 regarding further teachings of remote geographic locations.
Claim 3 further recites “3. The method as recited in claim 1, further comprising: retrieving from a database first data representing part numbers for parts included in the initial interior configuration.” Sieben column 7 lines 46-51 disclose:
A system 10, shown in FIG. 1, for configuring an aircraft passenger cabin comprises a first database 12, in which, for selected cabin equipment components, cabin equipment component data relevant to a configuration of the aircraft passenger cabin including these cabin equipment components are stored.
The cabin equipment component data relevant to the configuration is data of parts of an interior configuration.
Sieben column 7 lines 34-37 disclose “for configuring an aircraft passenger cabin may be employed both for the initial configuration of an aircraft passenger cabin and for the reconfiguration of an aircraft passenger cabin.” The initial configuration before the reconfiguration is an initial interior configuration.
Sieben does not explicitly disclose part numbers; however, in analogous art of aircraft design, Senesac paragraph 170 lines 4-9 teach:
Part identifiers 710 may take various forms. For example, part identifier 712 in part identifiers 710 may be a part number for part 714 in parts 708. For example, part identifier 712 may be a serial number, a combination of a serial number and vendor identifier, or some other suitable type of identification.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, and Senesac. One having ordinary skill in the art would have found motivation to use part numbers while comparing differences between a new build and an existing build for an aircraft including part comparisons into the system of configuring an aircraft cabin for the advantageous purpose of” The visualization of these differences may be easier to understand and implement as compared to reviewing a change list or having no identification of changes between aircraft 104 and aircraft 140.” See Senesac paragraph 131 last sentence.
and retrieving from the database second data representing part numbers for parts included in the modified interior configuration.” Sieben column 7 lines 46-51 disclose:
A system 10, shown in FIG. 1, for configuring an aircraft passenger cabin comprises a first database 12, in which, for selected cabin equipment components, cabin equipment component data relevant to a configuration of the aircraft passenger cabin including these cabin equipment components are stored.
The cabin equipment component data relevant to the configuration is data of parts of an interior configuration.
Sieben column 7 lines 34-37 disclose “for configuring an aircraft passenger cabin may be employed both for the initial configuration of an aircraft passenger cabin and for the reconfiguration of an aircraft passenger cabin.” The reconfiguration is a modified interior configuration.
Sieben does not explicitly disclose part numbers; however, in analogous art of aircraft design, Senesac paragraph 170 lines 4-9 teach:
Part identifiers 710 may take various forms. For example, part identifier 712 in part identifiers 710 may be a part number for part 714 in parts 708. For example, part identifier 712 may be a serial number, a combination of a serial number and vendor identifier, or some other suitable type of identification.
Claim 3 further recites “wherein step (c) comprises comparing the first data to the second data.” Sieben does not explicitly disclose comparing an initial interior configuration with a new/reconfigured interior configuration; however, in analogous art of aircraft design, Senesac title teaches “Aircraft Comparison System with Synchronized Displays” Senesac paragraph 15 lines 5-6 and 11-13 teach:
First parts for the first aircraft in the first model are compared with second parts for the second aircraft in the second model.
…
Differences between the parts in corresponding locations in the first aircraft and the second aircraft are visually displayed.
Senesac paragraph 56 lines 3-4 disclose “operators can visually identify the differences between the new build and the existing build.” Differences (changes) between parts of a new and existing build is a comparison of data to show changes resulting from removals and additions of the parts between the two builds. See further Senesac paragraphs 119-121.
See Senesac paragraph 131 last sentence.
Claim 4 further recites “4. The method as recited in claim 1, wherein the second digital data is generated by interacting with a layout of passenger accommodations displayed on the second graphical user interface to select parts to be removed.” Sieben column 8 lines 1-6 disclose:
In other words, cabin equipment components for which corresponding cabin equipment component data are stored in the first database 12 may, e.g. in the course of a reconfiguration of the aircraft passenger cabin, be removed from the aircraft passenger cabin, replaced by other cabin equipment components or additionally installed in the aircraft passenger cabin.
Cabin components which are removed or additional installed from the aircraft passenger cabin are parts selected to be removed and added to the interior configuration. The reconfigured aircraft passenger cabin is a created modified interior configuration.
Sieben does not explicitly disclose interacting with a LOPA displayed graphical user interface to select parts; however, in analogous art of aircraft layout of passenger accommodations design, Van Dyck paragraph 59 teaches:
A LOPA view 404 shows the basic aircraft interior 404D. The user uses tagged SVG to layout the basic configuration 404D. Every part added or removed (404C) has an identifier tag to reflect the location of the part. … The user can utilize standard tools 404A to select/de-select components.
Selecting and de-selecting component parts which are added or removed from the layout configuration is the user interacting with a LOPA displayed graphical user interface to select parts to be added or removed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, Senesac, and Van Dyck. One having ordinary skill in the art would have found motivation to use a LOPA view into the system of configuring an aircraft cabin for the advantageous purpose of efficiently communicating an overall Layout of Passenger See Van Dyck paragraphs 6 and 39.
Claim 5 further recites “5. The method as recited in claim 1, wherein the second digital data is generated by interacting with a catalog displayed on the second user interface to select parts to be added.” Sieben does not explicitly disclose interacting with a catalog; however, in analogous art of aircraft layout of passenger accommodations design, Van Dyck paragraph 25 teaches “The user interface allows a user to create a LOPA, automatically select various options from a catalog view, and use a 3D module to view the options.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, Senesac, and Van Dyck. One having ordinary skill in the art would have found motivation to use a LOPA view into the system of configuring an aircraft cabin for the advantageous purpose of efficiently communicating an overall Layout of Passenger Accommodations (LOPA) design and to transmit configuration information to plural users over the internet. See Van Dyck paragraphs 6 and 39.
Claim 6 further recites “6. The method as recited in claim 1, further comprising determining whether the modified interior configuration violates a fixed design constraint rule or not.” Sieben column 8 line 58 to column 9 line 1 disclose:
compare a desired user-defined configuration parameter input via the input unit 18 with the cabin equipment component data stored in the first database 12 and the configuration rules stored in the second database 14. In other words, the processing unit 20 checks whether a desired user-defined configuration parameter input via the input unit 18 into the documentation generating unit 16 is realizable and permissible … and in view of the configuration rules stored in the second database 14.
Checking whether the user-defined configuration parameter is realizable and permissible in view of the configuration rules is determining whether the modified interior configuration violates fixed design constraint rules or not. The configuration being permissible is an indication it does not violate the configuration rules. The configuration rules are design constraint rules.
Claim 7 further recites “7. The method as recited in claim 6, further comprising generating a message that informs the user that the modified interior configuration violates the fixed design constraint rule.” Sieben column 9 lines 36-49 disclose “If the processing unit 20 ascertains … that the desired user-defined configuration parameter is not permissible … outputs via the display unit 22 a message indicating that the desired user-defined configuration parameter is not permissible against the background of the cabin equipment component data stored in the first database 12 or the configuration rules stored in the second database 14.” Outputting a message indicating the configuration is not permissible is generating a message that informs the user the configuration violates one or more design constraints. See also Sieben column 10 line 66 to column 11 line 5.
Claim 8 further recites “8. The method as recited in claim 7, further comprising receiving additional second digital data representing selections by the user of other parts for removal or addition if the modified interior configuration violates the fixed design constraint rule.” See Sieben column 9 lines 36-49 and Sieben column 10 line 66 to column 11 line 5 discussed above regarding ascertaining that a modified configuration violations design constraint rules.
Sieben column 10 lines 8-13 disclose:
the processing unit 20 is adapted to request all the user-defined configuration parameters required for determining a documentation-relevant configuration parameter. The request is output via the display unit 20 of the documentation generating unit 16, whereby a user is prompted to input additional user-defined configuration parameters via the input unit 18 into the documentation generating unit 16.
The user being prompted to input additional user-defined configuration parameters which are required to determine a configuration is the user indirectly selecting other parts for removal or addition. See further Sieben column 8 lines 4-6 regarding removal and additionally installed cabin equipment components.
Claim 10 further recites “10. The method as recited in claim 1, further comprising: electronically computing a total cost associated with implementation of modifications embodying the modified interior configuration; preparing a proposal that includes the total cost; and sending the proposal to a recipient.” Sieben column 11 lines 31-40 disclose:
Finally, the processing unit 20 of the documentation generating unit 16 generates a complete documentation of the configured aircraft passenger cabin which contains, besides the user-defined configuration parameters input via the input unit 18, additional documentation-relevant configuration parameters, cabin equipment component data from the first database 12 and configuration rules from the second database 14. The documentation generated by the processing unit 20 is output via the display unit 22 of the documentation generating unit 16.
Generating complete documentation of the configuration is preparing a proposal including all relevant drawings and documents. Outputting the documentation to a display is sending the proposal to a recipient 
Sieben does not explicitly disclose the documentation including a total cost; however, in analogous art of aircraft layout of passenger accommodations design, Van Dyck figure 4B towards the bottom shows an interface displaying “Price & Weight” information in the “Configuration Summary.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, Senesac, and Van Dyck. One having ordinary skill in the art would have found motivation to display a summary of price and weight into the system of configuring an aircraft cabin for the advantageous purpose of efficiently communicating an overall Layout of Passenger Accommodations (LOPA) design and to transmit configuration information to plural users over the internet. See Van Dyck paragraphs 6 and 39.
Claim 12 further recites “12. The system as recited in claim 11, wherein the processor is further configured with executable code for computing a total cost associated with implementation of modifications embodying the modified interior configuration.” Sieben does not explicitly disclose the documentation including a total cost; however, in analogous art of aircraft layout of passenger accommodations design, Van Dyck figure 4B towards the bottom shows an interface displaying “Price & Weight” information in the “Configuration Summary.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, Senesac, and Van Dyck. One having ordinary skill in the art would have found motivation to display a summary of price and weight into the system of configuring an aircraft cabin for the advantageous purpose of efficiently communicating an overall Layout of Passenger Accommodations (LOPA) design and to transmit configuration information to plural users over the internet. See Van Dyck paragraphs 6 and 39.
Claim 15 further recites “15. The method as recited in claim 20, wherein step (b) comprises interacting with a layout of passenger accommodations displayed on the user interface to select parts to be removed.” Sieben column 8 lines 1-6 disclose:
In other words, cabin equipment components for which corresponding cabin equipment component data are stored in the first database 12 may, e.g. in the course of a reconfiguration of the aircraft passenger cabin, be removed from the aircraft passenger replaced by other cabin equipment components or additionally installed in the aircraft passenger cabin.
Cabin components which are removed or additional installed from the aircraft passenger cabin are parts selected to be removed and added to the interior configuration. The reconfigured aircraft passenger cabin is a created modified interior configuration.
Sieben does not explicitly disclose interacting with a LOPA displayed graphical user interface to select parts; however, in analogous art of aircraft layout of passenger accommodations design, Van Dyck paragraph 59 teaches:
A LOPA view 404 shows the basic aircraft interior 404D. The user uses tagged SVG to layout the basic configuration 404D. Every part added or removed (404C) has an identifier tag to reflect the location of the part. … The user can utilize standard tools 404A to select/de-select components.
Selecting and de-selecting component parts which are added or removed from the layout configuration is the user interacting with a LOPA displayed graphical user interface to select parts to be added or removed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, Senesac, and Van Dyck. One having ordinary skill in the art would have found motivation to use a LOPA view into the system of configuring an aircraft cabin for the advantageous purpose of efficiently communicating an overall Layout of Passenger Accommodations (LOPA) design and to transmit configuration information to plural users over the internet. See Van Dyck paragraphs 6 and 39.
Claim 16 further recites “16. The method as recited in claim 20, wherein step (b) comprises interacting with a catalog displayed on the user interface to select parts to be added.” Sieben does not explicitly disclose interacting with a catalog; however, in analogous art of aircraft layout of passenger accommodations design, Van Dyck paragraph 25 teaches “The user interface allows a user to create a LOPA, automatically select various options from a catalog view, and use a 3D module to view the options.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, Senesac, and Van Dyck. One having ordinary skill in the art would have found motivation to use a LOPA view into the system of configuring an aircraft See Van Dyck paragraphs 6 and 39.
Claim 17 further recites “17. The method as recited in claim 20, further comprising determining whether the modified interior configuration violates a fixed design constraint rule or not.” Sieben column 8 line 58 to column 9 line 1 disclose:
compare a desired user-defined configuration parameter input via the input unit 18 with the cabin equipment component data stored in the first database 12 and the configuration rules stored in the second database 14. In other words, the processing unit 20 checks whether a desired user-defined configuration parameter input via the input unit 18 into the documentation generating unit 16 is realizable and permissible … and in view of the configuration rules stored in the second database 14.
Checking whether the user-defined configuration parameter is realizable and permissible in view of the configuration rules is determining whether the modified interior configuration violates fixed design constraint rules or not. The configuration being permissible is an indication it does not violate the configuration rules. The configuration rules are design constraint rules.
Claim 18 further recites “18. The method as recited in claim 17, wherein steps (a) and (b) are performed by a user, the method further comprising generating a message that appears on the user interface informing the user that the modified interior configuration violates the fixed design constraint rule.” Sieben column 9 lines 36-49 disclose “If the processing unit 20 ascertains … that the desired user-defined configuration parameter is not permissible … outputs via the display unit 22 a message indicating that the desired user-defined configuration parameter is not permissible against the background of the cabin equipment component data stored in the first database 12 or the configuration rules stored in the second database 14.” Outputting a message indicating the configuration is not permissible is generating a message that informs the user the configuration violates one or more design constraints. See also Sieben column 10 line 66 to column 11 line 5.
Claim 19 further recites “19. The method as recited in claim 18, further comprising the user selecting other parts for removal or addition if the modified interior configuration violates the fixed design constraint rule.” See Sieben column 9 lines 36-49 and Sieben column 10 line 66 to column 11 line 5 discussed above regarding ascertaining that a modified configuration violations design constraint rules.

the processing unit 20 is adapted to request all the user-defined configuration parameters required for determining a documentation-relevant configuration parameter. The request is output via the display unit 20 of the documentation generating unit 16, whereby a user is prompted to input additional user-defined configuration parameters via the input unit 18 into the documentation generating unit 16.
The user being prompted to input additional user-defined configuration parameters which are required to determine a configuration is the user indirectly selecting other parts for removal or addition. See further Sieben column 8 lines 4-6 regarding removal and additionally installed cabin equipment components.
Claim 20 recites “20. A method for determining a value of a parameter that varies as a function of a reconfiguration of an airplane interior.” Sieben column 7 lines 34-37 disclose “for configuring an aircraft passenger cabin may be employed both for the initial configuration of an aircraft passenger cabin and for the reconfiguration of an aircraft passenger cabin.” The reconfiguration of an aircraft passenger cabin is a reconfiguration of an airplane interior.
Sieben column 4 lines 13-14 disclose “to determine at least one documentation-relevant configuration parameter.” Sieben column 4 line 37 discloses “determination of the weight.” Determined weight and determined configuration parameters are values of parameters that varies as result of the configuration of the aircraft passenger cabin.
Claim 20 further recites “comprising: interacting with a user interface presented on a display screen to select a specific airplane type and a specific airplane of the specific airplane type, which specific airplane has an initial interior configuration.” Sieben column 7 lines 34-37 disclose “for configuring an aircraft passenger cabin may be employed both for the initial configuration of an aircraft passenger cabin and for the reconfiguration of an aircraft passenger cabin.” The reconfiguration of an aircraft passenger cabin is a reconfiguration of an airplane interior.
But Sieben does not explicitly disclose selecting an airplane type and a specific initial interior configuration of the airplane; however, in analogous art of configuring an aircraft cabin, Whang paragraph 51 line 2 teaches “User interface 300 may prompt an operator to identify model 302 of an aircraft.” The model of an aircraft is a type of airplane. Whang paragraph 66 lines 9-11 teach “An operator selection of one of the previously designed configurations displayed then may be received (operation 1208).” The operator selecting a previously designed configuration is interacting with a user on a display to select 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben and Whang. One having ordinary skill in the art would have found motivation to use identification of previously designed LOPA arrangements into the system of configuring an aircraft cabin for the advantageous purpose of to reduce the time and cost for implementing a layout of passenger arrangements. See Whang paragraph 7.
Claim 20 further recites “interacting with the user interface to select parts to be removed from and parts to be added to the initial interior configuration of the specific airplane to create a modified interior configuration.” Sieben column 8 lines 1-6 disclose:
In other words, cabin equipment components for which corresponding cabin equipment component data are stored in the first database 12 may, e.g. in the course of a reconfiguration of the aircraft passenger cabin, be removed from the aircraft passenger cabin, replaced by other cabin equipment components or additionally installed in the aircraft passenger cabin.
Cabin components which are removed or additional installed from the aircraft passenger cabin are parts selected to be removed and added to the interior configuration. The reconfigured aircraft passenger cabin is a created modified interior configuration.
Claim 20 further recites “retrieving from a database first data representing part numbers for parts included in the initial interior configuration.” Sieben column 7 lines 46-51 disclose:
A system 10, shown in FIG. 1, for configuring an aircraft passenger cabin comprises a first database 12, in which, for selected cabin equipment components, cabin equipment component data relevant to a configuration of the aircraft passenger cabin including these cabin equipment components are stored.
The cabin equipment component data relevant to the configuration is data of parts of an interior configuration.
Sieben column 7 lines 34-37 disclose “for configuring an aircraft passenger cabin may be employed both for the initial configuration of an aircraft passenger cabin and for the reconfiguration of an aircraft passenger cabin.” The initial configuration before the reconfiguration is an initial interior configuration.
Sieben does not explicitly disclose part numbers; however, in analogous art of aircraft design, Senesac paragraph 170 lines 4-9 teach:
may be a part number for part 714 in parts 708. For example, part identifier 712 may be a serial number, a combination of a serial number and vendor identifier, or some other suitable type of identification.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, and Senesac. One having ordinary skill in the art would have found motivation to use part numbers while comparing differences between a new build and an existing build for an aircraft including part comparisons into the system of configuring an aircraft cabin for the advantageous purpose of” The visualization of these differences may be easier to understand and implement as compared to reviewing a change list or having no identification of changes between aircraft 104 and aircraft 140.” See Senesac paragraph 131 last sentence.
Claim 20 further recites “retrieving from the database second data representing part numbers for parts included in the modified interior configuration.” Sieben column 7 lines 46-51 disclose:
A system 10, shown in FIG. 1, for configuring an aircraft passenger cabin comprises a first database 12, in which, for selected cabin equipment components, cabin equipment component data relevant to a configuration of the aircraft passenger cabin including these cabin equipment components are stored.
The cabin equipment component data relevant to the configuration is data of parts of an interior configuration.
Sieben column 7 lines 34-37 disclose “for configuring an aircraft passenger cabin may be employed both for the initial configuration of an aircraft passenger cabin and for the reconfiguration of an aircraft passenger cabin.” The reconfiguration is a modified interior configuration.
Sieben does not explicitly disclose part numbers; however, in analogous art of aircraft design, Senesac paragraph 170 lines 4-9 teach:
Part identifiers 710 may take various forms. For example, part identifier 712 in part identifiers 710 may be a part number for part 714 in parts 708. For example, part identifier 712 may be a serial number, a combination of a serial number and vendor identifier, or some other suitable type of identification.
Claim 20 further recites “comparing the first data to the second data to extract change results data identifying parts selected for removal and parts selected for addition.” Sieben column 8 lines 1-6 teaches components being removed, replaced, or additionally installed.

First parts for the first aircraft in the first model are compared with second parts for the second aircraft in the second model.
…
Differences between the parts in corresponding locations in the first aircraft and the second aircraft are visually displayed.
Senesac paragraph 56 lines 3-4 disclose “operators can visually identify the differences between the new build and the existing build.” Differences (changes) between parts of a new and existing build is a comparison of data to show changes resulting from removals and additions of the parts between the two builds. See further Senesac paragraphs 119-121.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, and Senesac. One having ordinary skill in the art would have found motivation to use comparing differences between a new build and an existing build for an aircraft including part comparisons into the system of configuring an aircraft cabin for the advantageous purpose of” The visualization of these differences may be easier to understand and implement as compared to reviewing a change list or having no identification of changes between aircraft 104 and aircraft 140.” See Senesac paragraph 131 last sentence.
Claim 20 further recites “electronically computing a total cost associated with implementation of modifications embodying the modified interior configuration based in part on the change results data.” Sieben does not explicitly disclose the documentation including a total cost; however, in analogous art of aircraft layout of passenger accommodations design, Van Dyck figure 4B towards the bottom shows an interface displaying “Price & Weight” information in the “Configuration Summary.” The price shown is a computed total cost.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, Senesac, and Van Dyck. One having ordinary skill in the art would have found motivation to display a summary of price and weight into the system of configuring an aircraft cabin for the advantageous purpose of efficiently communicating an overall Layout See Van Dyck paragraphs 6 and 39.
Claim 20 further recites “preparing a proposal that includes the computed parameter value; and delivering the proposal to a recipient.” Sieben column 11 lines 31-40 disclose:
Finally, the processing unit 20 of the documentation generating unit 16 generates a complete documentation of the configured aircraft passenger cabin which contains, besides the user-defined configuration parameters input via the input unit 18, additional documentation-relevant configuration parameters, cabin equipment component data from the first database 12 and configuration rules from the second database 14. The documentation generated by the processing unit 20 is output via the display unit 22 of the documentation generating unit 16.
Generating complete documentation of the configuration is preparing a proposal including the computed parameter values. Outputting the documentation to a display is delivering the proposal to a recipient (reading the display).
Note, Van Dyck figure 4B discussed above regarding the “price” parameter is shown as a part of an interface display.
Claim 20 further recites “electronically searching a drawings/documents database for identities of all drawings and documents relevant to removing or adding the parts identified by the third data.” Sieben column 2 lines 54-58 disclose “Preferably, the first database contains for all the selected cabin equipment components a comprehensive documentation of the cabin equipment component data relevant to a configuration of the aircraft passenger cabin including the selected cabin equipment components.” Sieben column 8 lines 2-3 disclose “cabin equipment component data are stored in the first database 12.” A database with comprehensive documentation relevant to the configuration is a drawings and documents database with identities of all drawings and documents relevant to configuring (removing or adding) parts for the configuration.
Sieben does not explicitly disclose searching the database for identities of information relevant to removing or adding parts; however, in analogous art of configuring an aircraft cabin, Whang paragraphs 39-40 teach:
Layout of passenger arrangements information 122 may include appropriate information for use by aircraft manufacturing system 104 to implement layout of passenger arrangements 108 in aircraft 106.
Databases 123 may include information defining previously designed layouts of passenger arrangements 124.

Whang paragraph 64 teaches “A database then may be searched to identify a number of previously defined layouts of passenger arrangements that may satisfy the defined characteristics of the aircraft (operation 1106).” Searching the database to identify previously defined layouts is searching to identify relevant drawings and documents.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben and Whang. One having ordinary skill in the art would have found motivation to search a database of LOPA information into the system of configuring an aircraft cabin for the advantageous purpose of saving time and cost by using previously designed configurations of commodities. See Whang paragraph 7.
Claim 20 further recites “developing drawings and documents to include new information reflecting the change results data, such new information including engineering and architectural details and an estimated total cost.” Sieben column 11 lines 31-40 disclose:
Finally, the processing unit 20 of the documentation generating unit 16 generates a complete documentation of the configured aircraft passenger cabin which contains, besides the user-defined configuration parameters input via the input unit 18, additional documentation-relevant configuration parameters, cabin equipment component data from the first database 12 and configuration rules from the second database 14. The documentation generated by the processing unit 20 is output via the display unit 22 of the documentation generating unit 16.
Generating complete documentation of the configuration is preparing a proposal including all relevant drawings and documents. The configuration is engineering and architectural details. The proposal corresponds to a modification package of the change results data.
Sieben does not explicitly disclose a total cost; however, in analogous art of aircraft layout of passenger accommodations design, Van Dyck figure 4B towards the bottom shows an interface displaying “Price & Weight” information in the “Configuration Summary.” The configuration is engineering and architectural details. The price is a total cost.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, Senesac, and Van Dyck. One having ordinary See Van Dyck paragraphs 6 and 39.
Claim 20 further recites “and printing out the identified and developed drawings and documentation.” Sieben column 11 lines 31-40 disclose:
Finally, the processing unit 20 of the documentation generating unit 16 generates a complete documentation of the configured aircraft passenger cabin which contains, besides the user-defined configuration parameters input via the input unit 18, additional documentation-relevant configuration parameters, cabin equipment component data from the first database 12 and configuration rules from the second database 14. The documentation generated by the processing unit 20 is output via the display unit 22 of the documentation generating unit 16.
Generating complete documentation of the configuration is preparing a modification package including the computed parameter values. Outputting the documentation to a display is delivering the proposal to a recipient (reading the display).
Sieben does not explicitly disclose printing; however, in analogous art of aircraft design, Senesac paragraph 319 teaches “input/output unit 3112 may send output to a printer.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, and Senesac. One having ordinary skill in the art would have found motivation to use a printer as an output device into the system of configuring an aircraft cabin for the advantageous purpose of “provides a mechanism to display information to a user.” See Senesac paragraph 319 last sentence.
Claim 20 further recites “wherein the change results data extracted in step (c) comprise a data table representing a configuration differential list of the differences between the parts included in the initial interior configuration of the airplane interior and the parts included in the modified interior configuration of the airplane interior, which configuration differential list is populated with data identifying part numbers of the parts selected for removal from the initial interior configuration, part numbers of the parts selected for addition to the modified interior configuration.” Sieben column 8 lines 1-6 disclose:
In other words, cabin equipment components for which corresponding cabin equipment component data are stored in the first database 12 may, e.g. in the course of a reconfiguration of the aircraft passenger cabin, be removed from the aircraft passenger cabin, replaced by other cabin equipment components or additionally installed in the aircraft passenger cabin.
Cabin components which are removed or additional installed from the aircraft passenger cabin are parts selected to be removed and added to the interior configuration. The reconfigured aircraft passenger cabin is a created modified interior configuration.
But Sieben does not explicitly disclose comparing an initial interior configuration with a new/reconfigured interior configuration; however, in analogous art of aircraft design, Senesac title teaches “Aircraft Comparison System with Synchronized Displays” Senesac paragraphs 120-121 teach:
[0120] 	Aircraft comparator 236 is configured to compare first parts, such as parts 106 for aircraft 104, identified in first model 238 with second parts, such as parts 142, identified in second model 240 for aircraft 140 to generate comparison 244.
Senesac paragraph 131 last sentence teaches “a change list.” A list is a data table representation.
Senesac paragraph 15 lines 5-6 and 11-13 teach:
First parts for the first aircraft in the first model are compared with second parts for the second aircraft in the second model.
…
Differences between the parts in corresponding locations in the first aircraft and the second aircraft are visually displayed.
Senesac paragraph 56 lines 3-4 disclose “operators can visually identify the differences between the new build and the existing build.” Differences (changes) between parts of a new and existing build is a comparison of data to show changes resulting from removals and additions of the parts between the two builds. See further Senesac paragraphs 119-121. Senesac paragraph 131 last sentence teaches “a change list.” Changes are additions and removals.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, and Senesac. One having ordinary skill in the art would have found motivation to use comparing differences between a new build and an existing build for an aircraft including part comparisons into the system of configuring an aircraft cabin for the advantageous purpose of” The visualization of these differences may be easier to understand and implement as compared to reviewing a change list or having no identification of changes between aircraft 104 and aircraft 140.” See Senesac paragraph 131 last sentence.

Part identifiers 710 may take various forms. For example, part identifier 712 in part identifiers 710 may be a part number for part 714 in parts 708. For example, part identifier 712 may be a serial number, a combination of a serial number and vendor identifier, or some other suitable type of identification.
Claim 20 further recites “and part numbers of parts not removed from the initial interior configuration of the airplane interior.” Sieben does not explicitly disclose comparing an initial interior configuration with a new/reconfigured interior configuration; however, in analogous art of aircraft design, Senesac title teaches “Aircraft Comparison System with Synchronized Displays.”
Senesac paragraphs 120-121 teach:
[0120] 	Aircraft comparator 236 is configured to compare first parts, such as parts 106 for aircraft 104, identified in first model 238 with second parts, such as parts 142, identified in second model 240 for aircraft 140 to generate comparison 244.
[0121] 	In this illustrative example, comparison 244 identifies difference 246 between parts 106 and parts 142.
Merriam-Webster definition of ‘Comparison’ states “Definition of comparison 1: the act or process of comparing: such as a: … b: an examination of two or more items to establish similarities and dissimilarities.” A person of ordinary skill in the art would recognize the generated comparison includes both similarities and differences between the first mode and second model parts. Similarities in parts are parts which are not removed.
Regarding part numbers see Senesac paragraph 170 discussed above.
Claim 21 further recites “21. The method as recited in claim 20, further comprising: manually creating a modification package that includes print-outs of the drawings and documentation relevant to removing or adding the parts identified by the change results data; and delivering the modification package to a location.” Sieben column 11 lines 31-40 disclose:
Finally, the processing unit 20 of the documentation generating unit 16 generates a complete documentation of the configured aircraft passenger cabin which contains, besides the user-defined configuration parameters input via the input unit 18, additional documentation-relevant configuration parameters, cabin equipment component data from the first database 12 and configuration rules from the second database 14. The documentation generated by the processing unit 20 is output via the display unit 22 of the documentation generating unit 16.
Generating complete documentation of the configuration is preparing a proposal including all relevant drawings and documents. Outputting the documentation to a display is delivering the proposal to a 
Regarding print-outs, Sieben does not explicitly disclose printing; however, in analogous art of aircraft design, Senesac paragraph 319 teaches “input/output unit 3112 may send output to a printer.” The printer is also a corresponding location.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, and Senesac. One having ordinary skill in the art would have found motivation to use a printer as an output device into the system of configuring an aircraft cabin for the advantageous purpose of “provides a mechanism to display information to a user.” See Senesac paragraph 319 last sentence.
Claim 22 further recites “22. The method as recited in claim 1, wherein the change results include structure, price, weight, electrical, and plumbing changes.” Sieben column 4 lines 13-14 disclose “to determine at least one documentation-relevant configuration parameter.” Sieben column 4 lines 37-43 disclose:
determination of the weight of service systems assigned to individual seats or seat rows, such as e.g. individual air supplies, personal service units, indicating elements, oxygen supply systems, lighting elements or entertainment electronics components, from a user-defined number of seat rows and/or a user-defined seat distance and from cabin equipment component data.
The seats or seat rows, service units, and other components are structures of the configuration. The weight is a weight. The electronic components are electrical changes. The air supplies and oxygen supply systems are plumbing changes.
Sieben does not explicitly disclose the documentation including a price; however, in analogous art of aircraft layout of passenger accommodations design, Van Dyck figure 4B towards the bottom shows an interface displaying “Price & Weight” information in the “Configuration Summary.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, Senesac, and Van Dyck. One having ordinary skill in the art would have found motivation to display a summary of price and weight into the system of configuring an aircraft cabin for the advantageous purpose of efficiently communicating an overall Layout See Van Dyck paragraphs 6 and 39.
See further Whang paragraph 5 last sentence regarding structure, electrical wiring, and plumbing of the design.
Claim 23 further recites “23. The method as recited in claim 1, further comprising delivering the modification package to a location.” Sieben column 11 lines 31-40 disclose:
Finally, the processing unit 20 of the documentation generating unit 16 generates a complete documentation of the configured aircraft passenger cabin which contains, besides the user-defined configuration parameters input via the input unit 18, additional documentation-relevant configuration parameters, cabin equipment component data from the first database 12 and configuration rules from the second database 14. The documentation generated by the processing unit 20 is output via the display unit 22 of the documentation generating unit 16.
Generating complete documentation of the configuration is preparing a proposal including all relevant drawings and documents. Outputting the documentation to a display is delivering the proposal to a recipient (reading the display). The display is a corresponding location. The proposal corresponds to a modification package.
Dependent Claim 9
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sieben, Whang, Senesac, Van Dyck, and Merriam-Webster definition of ‘Comparison’ as applied to claim 1 above, and further in view of US patent 9,058,464 B2 Song, et al. [herein “Song”] (cited in IDS dated 23 April 2018) and US 2014/0210824 A1 Hadley, et al. [herein “Hadley”] (cited in IDS dated 23 April 2018).
Claim 9 further recites “9. The method as recited in claim 1, wherein the modifications package includes a bill of materials, layout of passenger accommodations drawings, a weight and balance manual, an aircraft flight manual, installation instructions, and service bulletins.” Examiner notes that claim 9 recites nonfunctional descriptive material. See MPEP §2111.05. The inquiry is “a limitation is printed matter only if it claims the content of information.” Id. Here, the titles: Bill of Materials; LOPA drawings; a weight and balance manual; an aircraft flight manual; installation instructions; and service bulletins each relate to the content of the information. Base claim 1 upon which claim 9 depends recites literally to “printing out the … drawings and documentation.” Accordingly, Examiner finds claim 9 is 
However, in the interest of compact prosecution the Examiner further notes the prior art teaches claim 9 as follows:
Sieben column 11 lines 31-40 disclose:
Finally, the processing unit 20 of the documentation generating unit 16 generates a complete documentation of the configured aircraft passenger cabin which contains, besides the user-defined configuration parameters input via the input unit 18, additional documentation-relevant configuration parameters, cabin equipment component data from the first database 12 and configuration rules from the second database 14. The documentation generated by the processing unit 20 is output via the display unit 22 of the documentation generating unit 16.
Generating complete documentation of the configuration is preparing a proposal including all relevant drawings and documents. Sieben column 2 lines 54-58 disclose “Preferably, the first database contains for all the selected cabin equipment components a comprehensive documentation of the cabin equipment component data relevant to a configuration of the aircraft passenger cabin including the selected cabin equipment components.” The documentation of the configuration of aircraft passenger cabin is LOPA documentation.
Sieben does not explicitly define “complete documentation” or “comprehensive documentation” as taught immediately above. However, in analogous art of designing an aircraft, Song column 9 lines 11-15 teaches:
After integrated design 236 is verified, this design becomes final design 238. Product manager 218 uses final design 238 to generate bill of materials 240. Bill of materials 240 is used to order components and materials for manufacturing the aircraft.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, Senesac, Van Dyck, and Song. One having ordinary skill in the art would have found motivation to use generation of a bill of materials into the system of configuring an aircraft cabin for the advantageous purpose of ordering components and materials for the aircraft. See Song column 9 lines 11-15. Further motivation is found to combine with Song as a dictionary reference for the definition of “complete documentation” as recited in Sieben.
Sieben columns 2 and 11 does not further define “complete documentation” or “comprehensive documentation.”
aircraft flight manual (AFM), …, service bulletin (SB), …, weight and balance manual (WBM).” Hadley paragraph 40 lines 3-4 teach “assembly drawings and/or installation drawings.” Installation drawings are installation instructions.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sieben, Whang, Senesac, Van Dyck, Song, and Hadley. One having ordinary skill in the art would have found motivation to use document collection system and document navigation system including the manuals and bulletins of Hadley into the documentation in the system of configuring an aircraft cabin as a dictionary reference for the definition of “complete documentation” as recited in Sieben. Further motivation to combine is found for the purpose of collecting and arranging documents for a complex system such as an aircraft. See Hadley paragraphs 6–9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        14 August 2021